Title: From George Washington to Nicholas Cooke, 14 December 1775
From: Washington, George
To: Cooke, Nicholas



Sir
Cambridge December 14. 1775

Your favour of the 11 Instant was handed me by the Two French Gentlemen, for which I am exceedingly Obliged to you—I have heard their proposals and plan for Supplying the Continent with Arms & Ammunition, which appear plausible and to promise Success; But not thinking myself authorized to enter into any contract respecting the same, and being not fully acquainted with the measures Congress have adopted for procuring these Articles, I have prevailed upon them to go to philadelphia and recommended them and the consideration of their plan to that Body, where the matter will be finally agreed upon or rejected.
I must pray the favour of you to furnish every necessary for accomodating them & Carriages with all expedition for carrying them as far as Governour Trumbulls. They are to Travel at the Continental expence, and whatever charge you may be at, on their account, you will be pleased to transmit to me and It shall be immediately reimbursed. I am Sir with great esteem Your Hble Servt

Go: Washington

